DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on April 18, 2019, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on April 29, 2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §b 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 13 and 18 recite “building a plurality of databases based at least in part on the locally cached plurality of datasets”. It is unclear how 
Dependent claims 2-12, 14-17 and 19-20 are also rejected by incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claims recite a method, an apparatus and non-transitory readable medium comprising a combination of concrete devices (a memory, processor, and display), and therefore they are machine, which are statutory category of invention.
At step 2A, prong one, the claim recite “locally caching a plurality of datasets comprising a plurality of database objects and fields from a transaction updatable system based at least in part on a global dataflow build specification;
extracting at least one database object and field from the transaction updatable system,; and

 and building a plurality of databases based at least in part on the locally cached plurality of datasets“.
The limitations of caching a plurality of datasets comprising a plurality of database objects and fields from a transaction updatable system , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind. For example “caching“ in the context of this claim encompasses an observation, evaluation, judgement, or opinion, and more specifically, collecting plurality of datasets.
The limitations of extracting at least one database object and field from the transaction updatable system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind. For example “extracting“ in the context of this claim encompasses an observation, evaluation, judgement, or opinion, and more specifically, analyzing the collection of  plurality of datasets.
The limitations of updating the locally cached plurality of datasets with the at least one database object and field based at least in part on the extracting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example “updating“ in the 
The limitations of building a plurality of databases based at least in part on the locally cached plurality of datasets, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example “building“ in the context of this claim encompasses an observation, evaluation, judgement, or opinion, and more specifically, collecting a plurality of datasets to build a plurality of databases.
In conclusion, the limitations of claims 1, 13 and 18, as drafted, are process that, under their broadest reasonable interpretation, cover mental processes, like observations, evaluations, judgements and opinions, and more specifically, collecting information, analyzing it, and displaying certain results of the collection and analysis, as a human analyzing data, but for the recitation of generic computer components. That is, other than reciting "an electronic communication device", nothing.in the claim element precludes the steps from practically being performed in a human mind, as a human analyzing data. For example, but for the "method for searching by an electronic device" language, "obtaining", in the context of this claim encompasses the user manually obtaining information associated with a keyword search based on one or more data items. Similarly, the limitation of "displaying" at least part of the obtained information, as drafted, is a process that, under its broadest reasonable interpretation, covers methods of a human mentally analyzing and selecting part of the obtained information for presentation, but for the recitation of generic computer components. For example, but for the "method”, “apparatus” and “non-transitory” in the context of these claims encompass the user 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recites electronic communication device, a memory for storing code instructions, and processor the executable instructions. The electronic communication device, processor, and memory, in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The recitation “building a plurality of databases based at least in part on the locally cached plurality of datasets” represents mere data gathering that is necessary for use of the recited judicial exception, as the obtained dataset information is used in the abstract mental process of collecting.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining, analyzing, and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to 
 
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of "a human collecting data". The claim recites the additional limitations of “processing one or more subset combinations of the locally cached plurality of datasets; and periodically updating the plurality of databases using the one or more subset combinations of the locally cached plurality of datasets, wherein periodically updating the plurality of databases is based at least in part on a second dataflow build specification 7executed by a dataflow job ", which elaborates in the abstract idea of a human collecting data, and therefore, does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of "a human collecting data". The claim recites the additional limitations of evaluating a plurality of dataflow build specifications to identify the plurality 3of database objects and fields; resolving dependencies between the identified plurality of database objects and fields; and merging the identified plurality of database objects and fields into the global dataflow build specification based at least in part on the resolved dependencies ", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea ", which elaborates in the abstract idea of a human collecting data, and therefore, does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of "a human displaying data". The claim recites the additional limitations of extracting the plurality of database objects and fields from the transaction 

Claim 5 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim 5 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of wherein extracting the plurality of database objects and fields is performed separately from extracting the at least one database object and field from the transaction updatable system ", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of identifying a first dataflow build specification and a second dataflow build specification; determining a first set of database objects and fields associated with the first dataflow build specification and a second set of database objects and fields associated with the second dataflow build specification; and generating the global dataflow build specification by de-duplicating common database objects and fields from the first set of database objects and 

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of wherein extracting the at least one database object and field further comprises: extracting the at least one database object and field from the transaction updatable system based at least in part on the global dataflow build specification ", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of wherein extracting the at least one database object and field further comprises: extracting the at least one database object and field from the transaction updatable system based at least in part on an update to the global dataflow build specification ", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.



Claim 10 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim 10 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of determining a modification to the at least one database object and field included in the transaction updatable system, wherein the modification to the at least one database object and field comprises a modified field value, a new field value for an object, a new object, or a combination thereof; and updating the global dataflow build specification based at least in part on the modification to the at least one database object and field ", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.
Claim 11 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 11 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of wherein the transaction updatable system is an online transaction processing (OLTP) transaction updatable system including transaction commit, rollback, and field level 

Claim 12 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 12 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of wherein the plurality of databases comprise online analytic processing (OLAP) analytic databases and the locally cached plurality of 3datasets are bulk updatable-only builder-input-datasets". The online analytic processing (OLAP) analytic databases is recited at a high level of generality, it is therefore insignificant extra-solution activity and it is a mere nominal or tangential addition to the claim, amounting to mere data output. Even when viewed in combination, the additional elements in this claim does not more than automate the mental processes that the user used to perform. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to abstract idea.
As to claims 14-17, claims 14-17 are apparatuses for processing the method of claims 2-12 above. Accordingly, the additional elements of claims 14-17 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea into a practical application. Therefore, claims 14-17 are directed to an abstract idea.

As to claims 19-20, claims 19-20 are non-transitory computer readable medium for executing the method of claims 2-12 above. Accordingly, the additional elements of claims 19-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea into a practical application. Therefore, claims 19-20 are directed to an abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20160042016 (involved in deleting a data record from the second level storage or main store. The method includes performing a look-up for the data record in the first level storage, where the data record is defined by a row identifier. If the row identifier is found in the first level storage, the method includes performing a look-up for an updated row identifier representing an update of the data record in the second level storage and the main store, where the update of the data record is defined by an updated row identifier. If the updated row identifier is found in the second level storage, the method includes generating an undo log from the first level storage to invalidate a row identifier of the row identifier, and generating a flag representing an invalid updated row identifier. The method further includes generating a redo log to restore the data record in the first level storage).
US20090240663 (involved in storing said database information in a row format, storing said database information in a column format, in response to a database update request, updating said database information stored in said row format, locking said database information stored in 
US20140188784 (involved in storing and organizing data that organizations use to plan and conduct business operations, for example. Data is organized using extraction, transform and load (ETL) operations to enable use of computer systems to access data for specific organizational needs. However, as the amount and complexity of data increases, existing tools are inadequate to provide access to the types of data that businesses need to conduct operations at the pace that is now required. Unfortunately, existing data warehouses are not a panacea for all business needs).
US 7,321,939 (involved in delivering information to information targets within a computing environment having multiple platforms includes extracting information from an information source, transforming the extracted information, and isolating the transformed information by wrapping the transformed information into a message envelope having a standard format).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 19, 2021